                          Case 1:21-cr-00505-EGS Document 7 Filed 08/04/21 Page 1 of 1
AO 442 (Rev. 11/11) ArrestWarranl


                                        UmrrO STATES DISTRICT COUNI
                                                                 for the

                                                          District of Columbia

                   United States of America
                               v.
                                                                           Case: 1:21-mj-00il9
                     Isaac Samuel Yoder                                    Assigned To : Faruqui, Zia M.
                                                                           Assign. Date : 7 12912021
                                                                           Description: COMPLAINT W/ ARREST WARRANT

                            Defendant


                                                     ARREST WARRANT
To:         Any authorized law enforcement officer

            yOU ARE COMMANDED to arrest             and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)                                         lsaac Samuel Yoder
who is accused of an offense or violation based on the following document filed with the court:

D Indictment D Superseding Indictrnent O tnformation D Superseding Information If Complaint
D probationViolationPetition O SupervisedReleaseViolationPetition OViolationNotice O OrderoftheCourt
This offense is briefly described as follows:

 l8 U.S.C. g 1752(aXl) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without
 Lawful Authority;
 18 U.S.C. 5 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds ;
 40 U.S.C. $ 510a(e)(2XD) - Disorderly Conduct in a Capitol Building;
 40 U.S.C. g 5l0a(e)(2XG) - Parading, Demonstrating, or Picketing in a Capitol Building.
                                                                                      2a137 '29 11:53:42
  Date: 07t2et202t                                                                 $d-
                                                                       -o                  I s suing ofi c er's s ignature


City and      state:                Washinston.   D.C.                            Zia M. Faruqui. U.S. Magistrate Judge
                                                                                             Printed name and title




             This warrant was receiv ed on (da1e) o'l    /z-q (/Zpzt   ,   *ra
 at (city   andstate)   S7nn1f i',         k{trcorni''

 Date:       oO



                                                                                 0[/ca e /,trc+l(,          st, fel
                                                                                             Printed nbme and title
